Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered January 4, 1993, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claims that certain of the prosecutor’s summation statements constituted reversible error are not preserved for appellate review. The court sustained objections to the statements claimed to be erroneous. In the absence of any further action by the defendant, the claims are not preserved for review (see, People v Balls, 69 NY2d 641; People v Nuccie, 57 NY2d 818; People v Ashwal, 39 NY2d 105). The claim that the prosecutor improperly vouched for the credibility of the complaining witness lacks merit, since the remarks in question were a proper response to the attack on the complaining witness’ credibility by defense counsel (see, People v Stephens, 161 AD2d 740; People v Torres, 141 AD2d 682).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). The defendant’s remaining contentions are without merit. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.